                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division




ALLAHTEEF SALAAM JONES,               #1137356,

       Petitioner,

                                                                   CaseNo.:2:17-cv-531


HAROLD W.CLARKE,Director,
Virginia Department of Corrections,

       Respondent.



                                        FINAL ORDER


       Petitioner, a Virginia inmate, submitted a pro se petition pursuant to 28 U.S.C. § 2254.

ECF No. 1. The Petition alleges violations offederal rights pertaining to Petitioner's convictions

in the Circuit Court of Caroline County Robbery, Conspiracy to Commit Robbery and Aggravated

Malicious Wounding. As a result of the convictions. Petitioner was sentenced on November 7,

2013,to serve forty-seven years' imprisonment in accordance with the jury's verdict.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and(C)and Rule 72 ofthe Rules ofthe United States District Court for

the Eastem District ofVirginia for report and recommendation. The Report and Recommendation

filed December 3, 2018, recommends dismissal of the petition. ECF No. 19. Each party was

advised of his right to file written objections to the findings and recommendations made by the

Magistrate Judge. On January 4,2019,Petitioner requested an extension to respond to the Report

and Recommendation. The Court granted the request and directed the Petitioner to submit his

objections to the Report and Recommendation by January 24,2019. ECF No.21. The Petitioner
